DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5 February, 2021 and 7 February, 2022 are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “12” and “14”, disclosed as being the cushion of the seat part and of the backrest, respectively.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “m” has been used to designate both mixture ratio and weight of the water vapor in g contained in 1 kg dry air (par. 43).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “U;5→B” shown in figure 4, which appears to be a typographical error, but is not shown within the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites, “controlling the target state of comfort to a specifiable target humidity limit value through variation of the air flow of the seat ventilation system as a function of at least one control algorithm that evaluates the detected actual measured humidity value”, which should be corrected, so as to comply with clear, concise, and exact terminology required by 37 CFR 1.71(a), to - - controlling the target state of comfort to a specifiable target humidity limit value through variation of the air flow of the seat ventilation system as a function of at least one control algorithm that evaluates the detected absolute humidity value - -. Providing such amendments correlate the detected humidity value recited in this particular instance with the initial recitation of “an absolute air humidity” obtained by an actual humidity value transmitter.
Claim 1 recites, “detecting, via the at least one seat ventilation system and as a function of the at least one humidity sensor arranged in at least one contact region between the cushion surface and the skin surface of the person as an actual humidity value transmitter, at least one representative actual measured humidity value as contact humidity in the contact region that deviates from the specifiable target humidity limit value, so that as a function of a control deviation, operation is started either in a suction mode or in a blow mode and is corrected to the specified target humidity limit value”, which should be corrected, so as to comply with clear, concise, and exact terminology required by 37 CFR 1.71(a), to - - detecting, via the at least one seat ventilation system and as a function of the at least one humidity sensor arranged in at least one contact region between the cushion surface and the skin surface of the person as [[an]] the actual humidity value transmitter, at least one representative actual measured humidity value as contact humidity in the contact region that deviates from the specifiable target humidity limit value, so that as a function of a control deviation, operation is started either in a suction mode or in a blow mode and is corrected to the specified target humidity limit value - -. Providing such amendments correlate the initial and subsequent recitations of the actual humidity value transmitter.
Claim 2 is objected to because of the following informalities:  
Claim 2 recites, “wherein the target state of comfort is controlled to a specifiable target temperature limit value through variation of the heat output of the seat heating system as a function of at least one control algorithm that evaluates the actual measured temperature value”, which should be corrected, so as to comply with clear, concise, and exact terminology required by 37 CFR 1.71(a), to - - wherein the target state of comfort is controlled to a specifiable target temperature limit value through variation of the heat output of the seat heating system as a function of at least one control algorithm that evaluates the within the cushion part - -. Providing such amendments correlate the temperature recited in this particular instance with the initial recitation of “a temperature within the cushion part” obtained by an actual temperature value transmitter.
Claim 3 is objected to because of the following informalities:  
Claim 3 recites, “wherein the controllable target humidity limit value and the controllable target temperature limit value in the at least one contact region can be set individually, wherein the target humidity limit value corresponds to a contact humidity for comfort, in particular 15 g/kg of the weight in g of the water vapor in 1 kg dry air, and the target temperature limit value corresponds to a contact temperature for comfort, in particular 31 C, in the contact region.”, which should be corrected, so as to comply with clear, concise, and exact terminology required by 37 CFR 1.71(a), to - - wherein the specifiable target humidity limit value and the controllable target temperature limit value in the at least one contact region can be set individually, wherein the target humidity limit value corresponds to a contact humidity for comfort, in particular 15 g/kg of the weight in g of the water vapor in 1 kg dry air, and the target temperature limit value corresponds to a contact temperature for comfort, in particular 31 C, in the contact region - -.
Claim 5 is objected to because of the following informalities:  
Claim 5 recites, “wherein a control variable is applied in the control algorithm that ensures that the actual measured humidity value always remains below the defined target moisture limit value, in particular below 15 g/kg, in the case of a transient rise in the actual measured humidity value at the switchover U; S-B from suction mode into blow mode.”, which should be corrected, so as to comply with clear, concise, and exact terminology required by 37 CFR 1.71(a), to - - wherein a control variable is applied in the control algorithm that ensures that theabsolute humidity value always remains below the specifiable target moisture limit value, in particular below 15 g/kg, in the case of a transient rise in the absolute humidity value at the switchover U; S-B from the suction mode into the blow mode.- -.
Claim 6 is objected to because of the following informalities:  
Claim 6 recites, “wherein in the suction mode, a latest switchover time is determined in the control algorithm, as a function of reaching the saturation time through the detection of the actual measured moisture value in the at least one contact region and through specification of a negative offset of, in particular, Am 0.5 - 2.0 with respect to the specified target moisture limit value, so that as a result of the specification of the negative offset below the specified target moisture limit value the switchover at the switchover time always prevents an exceedance of the specified target moisture limit value.”,  which should be corrected, so as to comply with clear, concise, and exact terminology required by 37 CFR 1.71(a), to - - wherein in the suction mode, a latest switchover time is determined in the control algorithm, as a function of reaching the saturation time through the detection of the absolute humidity value in the at least one contact region and through specification of a negative offset of, in particular, Am 0.5 - 2.0 with respect to the sspecifiable target humidity limit value, so that as a result of the specification of the negative offset below the specifiable target humidity limit value specifiable target humidity limit value.- -.
Claim 7 is objected to because of the following informalities:  
Claim 7 recites, “wherein the seat ventilation system and/or the seat heating system is started through the control algorithm as a function of at least one decision criteria: a) a the deviation of the actual measured moisture value from the target moisture limit value (contact humidity for comfort), b) a deviation of the actual measured temperature value from the actual temperature limit value (contact temperature for comfort), c) the trend of the humidity behavior, and/or d) the trend of the temperature behavior in suction mode or in blow mode.”,  which should be corrected, so as to comply with clear, concise, and exact terminology required by 37 CFR 1.71(a), to - - wherein the at least one seat ventilation system and/or the at least one seat heating system is started through the control algorithm as a function of at least one decision criteria: a) a the deviation of the absolute humidity value from the target humidity limit value (the contact humidity for comfort), b) a deviation of the actual measured temperature value from the actual temperature limit value (contact temperature for comfort), c) the trend of the humidity behavior, and/or d) the trend of the temperature behavior in the suction mode or in the blow mode.- -.
Claim 8 is objected to because of the following informalities:  
Claim 8 recites, “wherein, as a function of the at least one decision criterion a) to d), at least one selection decision e) to g) is made: e) the engagement of the seat ventilation system in suction mode S or in blow mode B as a function of at least one of the criteria a) to d), f) the switchover into switchover operation SB as a function of the selected suction mode S according to the criterion e), and/or g) the engagement of the seat heater as a function of the criteria b) and/or d).”,  which should be corrected, so as to comply with clear, concise, and exact terminology required by 37 CFR 1.71(a), to - - wherein, as a function of the at least one decision criterion a) to d), at least one selection decision e) to g) is made: e) the engagement of the seat ventilation system in the suction mode S or in the blow mode B as a function of at least one of the criteria a) to d), f) the switchover into switchover operation U;S→B as a function of the selected suction mode S according to the criterion e), and/or g) the engagement of the seat heater as a function of the criteria b) and/or d).- -.
Claim 9 is objected to because of the following informalities:  
Claim 9 recites, “wherein a preconditioning of the target state of comfort can be carried out within the control algorithm, wherein the occupant is not seated on the vehicle seat, so that the criterion that the person is located in the vicinity of the vehicle equipped according to the invention serves as a trigger for the activation of the air conditioning system and the engagement of the seat ventilation system and/or of the seat heating system.”,  which should be corrected, so as to comply with clear, concise, and exact terminology required by 37 CFR 1.71(a), to - - wherein a preconditioning of the target state of comfort can be carried out within the control algorithm, wherein the person is not seated on the vehicle seat, so that the criterion that the person is located in the vicinity of the vehicle equipped according to the invention serves as a trigger for the activation of the air conditioning system and the engagement of the at least one seat ventilation system and/or of the at least one seat heating system.- -.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control and regulating device” in claims 1, 2, and 10-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) for the following reasons:
Claim 1 recites the limitation "the at least one seat part and/or backrest" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear whether the claim is directed to a singular seat part and/or backrest, as initially recited in claim 1, line 3, or if the claim is directed to one or more, i.e., “at least one”, seat parts and/or backrests. The specification indicates vehicle seats (par.36) are provided with in-house measurements with integrated humidity and temperature sensors, in addition to the negative offset being dependent upon relevant circumstances of a seat among the different vehicle seats (par. 62). As such, it is being interpreted, for examination purposes, that the claimed invention is directed to at least one seat part and/or backrest, as  it appears, based on the specification, the intent of the control method being applied to multiple seat parts and/or backrests of the vehicle. 
Claim 1 recites the limitation "the seat ventilation system" in lines 7 and 9.  It is unclear whether the claim is directed to one or more, i.e., at least one, seat ventilation system, as initially recited in claim 1, line 2, or if the claim is directed to a single seat ventilation system. The specification indicates vehicle seats (par.36) are provided, in addition to the seat part 12 and/or the backrest 14 are equipped accordingly with the seat ventilation system and a seat heater (par. 74). As such, it is being interpreted, for examination purposes, that the claimed invention is directed to at least one seat ventilation system, as  it appears, based on the specification, the intent of the control method being applied to multiple seat parts and/or backrests of the vehicle which are equipped with seat ventilation systems and seat heaters. 
Claim 1 recites the limitations "the cushion part" in line 5 and “the cushion surface” in line 12.  There is insufficient antecedent basis for this limitations in the claim. For examination purposes, the initial recitations in line 5 and 12 are being interpreted as a cushion part and a cushion surface, respectively, so as to give further antecedent basis for the dependent claims.
Claim 1 recites the limitation “the air flow” in line 9.  There is insufficient antecedent basis for this limitations in the claim. For examination purposes, the recitation of line 9 is being interpreted as an air flow, so as to give further antecedent basis for the dependent claims.
Claim 1 recites the limitation "at least one representative actual measured humidity value as contact humidity in the contact region that deviates from the specifiable target humidity limit value," in lines 13-15.  It is unclear whether the claim is directed to the same absolute air humidity within the cushion part provided by the at least one humidity sensor, as initially recited, or the at least one humidity sensor further provides a contact humidity. Based on the specification, it appears the measured humidity, which is controlled by operation of the seat ventilation and seat heating systems is the same as the contact humidity (for example, as understood in paragraph 69).  As such, it is being interpreted, for examination purposes, that the claimed invention is directed to the absolute air humidity value being a contact humidity in the contact region. 
Claim limitation “control and regulating device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The only recitation of the “control and regulating device” is within paragraph 136 of the originally filed specification. The specification fails to provide the corresponding structure related to the “control and regulating device” which performs all of the claimed functions and is clearly linked to the claimed functions.  The specification further recites a “control device” and “controller”. However, there is no clear connection or correspondence between these structures and the “control and regulating device” and each of the functions accomplished by the “control and regulating device” Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-9 and 12 depend and/or otherwise require the rejected method of claim 1, and therefore, are further rejected under 35 U.S.C.112(b).
Claim 2 is rejected under 35 U.S.C. 112(b) for the following reasons:
Claim 2 recites the limitations "the cushion part" in line 4 and  “the cushion surface” in line 11.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the initial recitations in claim 1, line 5 and 12 are being interpreted as a cushion part and a cushion surface, respectively, so as to give further antecedent basis for the dependent claim, claim 2.
Claim 2 recites the limitation "the seat heating system" in line 7-9.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear whether the claim is directed to a singular seat heating system, as recited, or if the claim is directed to one or more, i.e., “at least one”, seat heating systems, as recited initially in claim 2, line 2. The specification indicates vehicle seats (par.36) are provided with in-house measurements with integrated humidity and temperature sensors, in addition to the negative offset being dependent upon relevant circumstances of a seat among the different vehicle seats (par. 62). As such, it is being interpreted, for examination purposes, that the claimed invention is directed to at least one seat heating system, as it appears, based on the specification, the intent of the control method being applied to multiple seat parts and/or backrests of the vehicle. 
Claim 2 recites the limitations "the heat output" in line 8.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the initial recitations in claim 2, line 8 are being interpreted as a heat output.
Claim 2 recites the limitations “a seat part and/or a backrest part” in line 3.  It is unclear the correlation between the recitation of the limitations and those previously set forth by claim 1. The specification indicates vehicle seats (par.36) are provided with in-house measurements with integrated humidity and temperature sensors, in addition to the negative offset being dependent upon relevant circumstances of a seat among the different vehicle seats (par. 62). As such, it is being interpreted, for examination purposes, that the claimed invention is directed to the least one seat part and/or backrest, previously recited, based on the specification, the intent of the control method being applied to multiple seat parts and/or backrests of the vehicle. Furthermore, as previously provided, the structure is being interpreted as the at least one seat part and/or backrest part, in view of the interpretation set forth with the rejection of claim 1.
Claim 2 recites the limitations "the temperature within the cushion part" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being interpreted as a temperature within the cushion part.
Claim 2 recites the limitations “a target state of comfort for a person seated on the vehicle seat” in lines 5-6.  It is unclear the correlation between the recitation of the limitations and those previously set forth by claim 1. It appears that there are a plurality of seats within the vehicle which are provided with the seat heating and seat ventilation systems, such that the control of the various seats may be provided (par. 62). However, it remains unclear whether the control provided is directed to another seat adapted to seat another person, or if the recitation is directed to the same seat accommodating the same person from the control provided in claim 1. As such, it is being interpreted, for examination purposes, that the claimed invention is directed to same seat and same person, such that the target state of comfort would be directed to the same target state of comfort for that seat, which is controlled/achieved by the operation of the seat heating and seat ventilation systems.
Claim 2 recites the limitation " the at least one seat heating system detects at least one representative actual measured temperature value as contact temperature in the contact region that deviates from the specifiable target temperature limit value," in lines 13-15.  It is unclear whether the claim is directed to the temperature within the cushion part provided by the at least one temperature sensor, as initially recited, or the at least one temperature sensor further provides a contact temperature. Based on the specification, it appears the measured temperature, which is controlled by operation of the seat ventilation and seat heating systems is the same as the contact temperature (for example, as understood in paragraph 63).  As such, it is being interpreted, for examination purposes, that the claimed invention is directed to the temperature within the cushion being a contact temperature in the contact region. 
Claim limitation “control and regulating device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The only recitation of the “control and regulating device” is within paragraph 136 of the originally filed specification. The specification fails to provide the corresponding structure related to the “control and regulating device” which performs all of the claimed functions and is clearly linked to the claimed functions.  The specification further recites a “control device” and “controller”. However, there is no clear connection or correspondence between these structures and the “control and regulating device” and each of the functions accomplished by the “control and regulating device” Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 2 recites the limitations “a control and regulating device” in line 6.  It is unclear the correlation between the recitation of the limitations and those previously set forth by claim 1. The specification indicates, seemingly, a single controller/control device/control and regulating device, absent correlation between the structures and functions accomplished by the structures. As such, it is being interpreted, for examination purposes, that the claimed invention is directed to the same control and regulating device of claim 1.
Claim 3 is rejected under 35 U.S.C. 112(b) for the following reasons:
Claim 3 recites the limitations “the controllable target temperature limit value” and "the target temperature limit value" in lines 2 and 5. There is insufficient antecedent basis for these limitations in the claim. For examination purposes, it is being interpreted as a controllable target temperature limit value and the controllable target temperature limit value. Such recitation provide antecedent basis for the dependent claims, claims 4 and 6.
Claim 3 recites the limitation "the at least one contact region" in lines 2-3.  It is unclear whether the claim is directed to the one or more, i.e., at least one, contact regions, are initially provided by claim 1, and further interpreted under 35 U.S.C. 112(b) for the rejection of claim 1, or different contact regions. The specification indicates vehicle seats (par.36) are provided, in addition to the seat part 12 and/or the backrest 14 are equipped accordingly with the seat ventilation system and a seat heater (par. 74). More so, the structure are provided to various seats, which are each controllable to provide comfortable conditions for a person seated within the particular seats. However, it remains unclear if the contact region(s) are the same as initially recited or different. As such, it is being interpreted, for examination purposes, that the claimed invention is directed to the same at least one contact region recited within claim 1.
Claims 4 and 6  are dependent from rejected claim 3, and thereby, are further rejected under 35 U.S.C. 112(b).
Claim 7 is rejected under 35 U.S.C. 112(b) for the following reasons:
Claim 7 recites the limitation "the seat ventilation system" in line 1.  It is unclear whether the claim is directed to one or more, i.e., at least one, seat ventilation system, as initially recited in claim 1, line 2, or if the claim is directed to a single seat ventilation system. The specification indicates vehicle seats (par.36) are provided, in addition to the seat part 12 and/or the backrest 14 are equipped accordingly with the seat ventilation system and a seat heater (par. 74). As such, it is being interpreted, for examination purposes, that the claimed invention is directed to at least one seat ventilation system, as  it appears, based on the specification, the intent of the control method being applied to multiple seat parts and/or backrests of the vehicle which are equipped with seat ventilation systems and seat heaters. 
Claim 7 recites the limitations "the actual measured temperature” in line 6, “the actual temperature limit value” in lines 6-7, “the trend of the humidity behavior” in line 8, and “the trend of the temperature behavior” in line 9.  There is insufficient antecedent basis for these limitations in the claim. For examination purposes, it is being interpreted the claims are to be an actual measured temperature, an actual temperature limit value, a trench of a humidity behavior, and a trend of a temperature behavior.
Claim 8 depends from rejected claim 7, and thereby, is further rejected under 35 U.S.C. 112(b).
Claim 8 is rejected under 35 U.S.C. 112(b) for the following reasons:
Claim 8 recites the limitation "the seat ventilation system" in line 3.  It is unclear whether the claim is directed to one or more, i.e., at least one, seat ventilation system, as initially recited in claim 1, line 2, or if the claim is directed to a single seat ventilation system. The specification indicates vehicle seats (par.36) are provided, in addition to the seat part 12 and/or the backrest 14 are equipped accordingly with the seat ventilation system and a seat heater (par. 74). As such, it is being interpreted, for examination purposes, that the claimed invention is directed to at least one seat ventilation system, as  it appears, based on the specification, the intent of the control method being applied to multiple seat parts and/or backrests of the vehicle which are equipped with seat ventilation systems and seat heaters. 
Claim 10 is rejected under 35 U.S.C. 112(b) for the following reasons:
Claim 10 recites the limitations "the cushion part" in line 5 and “the cushion surface” in lines 8-9.  There is insufficient antecedent basis for this limitations in the claim. For examination purposes, the initial recitations in line 5 and 8-9 are being interpreted as a cushion part and a cushion surface, respectively, so as to give further antecedent basis for the dependent claims.
Claim 10 recites the limitations "the vehicle seat" in line 4.  There is insufficient antecedent basis for this limitations in the claim. For examination purposes, the initial recitation in line 2 is being interpreted as a vehicle seat so as to give further antecedent basis for the dependent claims.
Claim 10 recites, “at least one humidity sensor arranged in at least one contact region between the cushion surface and the skin surface of the person as an actual humidity value transmitter”, which renders the claim indefinite, in view of the initial recitation of “at least one humidity sensor arranged in a seat part and/or a backrest part of the vehicle seat as an actual humidity value transmitter for the absolute humidity within the cushion part of the at least one seat part and/or backrest part”. It is unclear whether the structures are duplicates or if the invention requires two humidity sensors which are different actual humidity value transmitters. It is evident that more than one humidity sensor may be provided, but in this particular instance, it is not clear whether the structures are intended to be the same or different. For examination purposes, it is being interpreted that the structures are the same carrying out the same function.
Claim limitation “control and regulating device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The only recitation of the “control and regulating device” is within paragraph 136 of the originally filed specification. The specification fails to provide the corresponding structure related to the “control and regulating device” which performs all of the claimed functions and is clearly linked to the claimed functions.  The specification further recites a “control device” and “controller”. However, there is no clear connection or correspondence between these structures and the “control and regulating device” and each of the functions accomplished by the “control and regulating device” Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 11 depends from the rejected apparatus of claim 10, and therefore, are further rejected under 35 U.S.C.112(b).
Claim 11 is rejected under 35 U.S.C. 112(b) for the following reasons:
Claim 11 recites the limitations "the cushion part" in line 4 and  “the cushion surface” in line 9.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the initial recitations in claim 10, line 5 and 8-9 are being interpreted as a cushion part and a cushion surface, respectively, so as to give further antecedent basis for the dependent claim, claim 11.
Claim 11 recites the limitations "the vehicle seat" in lines 3 and 6.  There is insufficient antecedent basis for this limitations in the claim. For examination purposes, the initial recitation in claim 10, line 2 is being interpreted as a vehicle seat so as to give further antecedent basis for claim 11.
Claim 11 recites, “at least one temperature sensor as actual temperature value transmitter arranged in at least one contact region between the cushion surface and the skin surface of the person”, which renders the claim indefinite, in view of the initial recitation of “wherein at least one temperature sensor is additionally arranged in the seat part and/or a backrest part of the vehicle seat as an actual temperature value transmitter for detecting the temperature of a contact region of the cushion part of the at least one seat part and/or backrest part”. It is unclear whether the structures are duplicates or if the invention requires two temperatures sensors which are different actual temperature value transmitters. It is evident that more than one temperature sensor may be provided, but in this particular instance, it is not clear whether the structures are intended to be the same or different. For examination purposes, it is being interpreted that the structures are the same carrying out the same function.
Claim limitation “control and regulating device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The only recitation of the “control and regulating device” is within paragraph 136 of the originally filed specification. The specification fails to provide the corresponding structure related to the “control and regulating device” which performs all of the claimed functions and is clearly linked to the claimed functions.  The specification further recites a “control device” and “controller”. However, there is no clear connection or correspondence between these structures and the “control and regulating device” and each of the functions accomplished by the “control and regulating device” Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 12 is rejected under 35 U.S.C. 112(b) for the following reasons:
Claim limitation “control and regulating device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The only recitation of the “control and regulating device” is within paragraph 136 of the originally filed specification. The specification fails to provide the corresponding structure related to the “control and regulating device” which performs all of the claimed functions and is clearly linked to the claimed functions.  The specification further recites a “control device” and “controller”. However, there is no clear connection or correspondence between these structures and the “control and regulating device” and each of the functions accomplished by the “control and regulating device” Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Further, the recitation of “a control and regulating device” within claim 12 renders the claim indefinite. It is unclear the correlation between the recitation of the limitations and those previously set forth by claim 1. The specification indicates, seemingly, a single controller/control device/control and regulating device, absent correlation between the structures and functions accomplished by the structures. As such, it is being interpreted, for examination purposes, that the claimed invention is directed to the same control and regulating device of claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ERIKSSON (US 2003/0039298 A1 – published 27 February, 2003).
As to claim 10, ERIKSSON discloses an air conditioning system (10; abstract and par. 25) comprising:
at least one seat ventilation system (fan, 30);
at least one humidity sensor (16) arranged in a seat part and/or a backrest part of a vehicle seat (figure 3; par. 25-26) as an actual humidity value transmitter for the absolute air humidity within the cushion part (20) of the at least one seat part and/or backrest part (par. 27);
at least one control and regulating device (18) for engaging the seat ventilation system into a target state of comfort (par. 31) for a person seated on the vehicle seat (par. 27-28 and 30-31); and
the at least one humidity sensor (16) arranged in at least one contact region (figure 3) between a cushion surface (a surface of 20 shown in figure 3) and a skin surface of the person (surface of the top most part of 38 would be in contact with the person) as the actual humidity value transmitter (par. 27).

As to claim 11, ERIKSSON discloses further comprising at least one seat heating system (heater mat, 32, with electrical resistance wires, 34), wherein at least one temperature sensor (14) is additionally arranged in the seat part and/or a backrest of the vehicle seat (figures 3; par. 25-26) as an actual temperature value transmitter for detecting the temperature of a contact region of the cushion part (200 of the at least one seat part and/or backrest part so that a target stat of comfort for the person seated on the vehicle seat can be accomplished by means of the control and regulating device through engagement of the heat heating system (par. 27-28 and 30), wherein the at least one seat heating system has at least one temperature sensor (14) as actual temperature value transmitter arranged in at least one contact region (figure 3) between the cushion surface (a surface of 20 shown in figure 3) and the skin surface of the person(surface of the top most part of 38 would be in contact with the person). 

ALLOWABLE SUBJECT MATTER
Claims 1-9 and 12 appear to be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. However, patentability is to be determined upon correction of the numerous claim objections and rejections of claims 1-9 and 12.
The following is a statement of reasons for the indication of allowable subject matter: 
At present, the prior art of record, when considered, alone or in combination, fails to reasonably disclose, teach, or suggest the requirements of claim 1, as interpreted for examination with the combination of elements recited in claim 1, and particularly, “operation is started either in a suction mode or in a blow mode and is corrected to the specified target humidity limit value, wherein a switchover to the blow mode is carried out in the suction mode as a function of reaching a saturated time at which a maximum possible air humidity is reached”. While different suctioning and blowing modes of a vehicle seat air conditioner is known within the art, it has not been found that the particular switching between the modes is provided by reaching a saturation time defined as the time at which a maximum possible air humidity is reached.  As such, claims 1-9 and 12, as interpreted for examination purposes, appear to be allowable over the prior art for this reason.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        9/28/2022